

115 SRES 210 ATS: To correct the engrossment of S. 722.
U.S. Senate
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 210IN THE SENATE OF THE UNITED STATESJune 29, 2017Mr. Corker submitted the following resolution; which was considered and agreed toRESOLUTIONTo correct the engrossment of S. 722.
	
 That in the engrossment of S. 722, an Act to provide congressional review and to counter Iranian and Russian governments' aggression, the Secretary of the Senate shall—
 (1)in section 216(c)— (A)strike paragraph (4) and insert the following:
					
 (4)Floor consideration in house of representativesIf a committee of the House of Representatives to which a joint resolution of approval or joint resolution of disapproval has been referred has not reported the joint resolution within 10 calendar days after the date of referral, that committee shall be discharged from further consideration of the joint resolution.; 
 (B)in paragraph (5)(A)— (i)in clause (i), strike section 216 A3 that is described as and insert subsection (a)(3)(A) that relates to; and
 (ii)in clause (ii), strike section 216 A3 that is described as and insert subsection (a)(3)(B) that relates to; and (C)in paragraph (7)(A), strike but applicable and all that follows through disapproval,; and
 (2)in section 236, strike subsection (b) and insert the following:
				
 (b)Exception relating to importation of goodsNo provision affecting sanctions or licensing actions under this title or an amendment made by this title shall apply to any portion of a sanction or licensing action that affects the importation of goods..